Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–3, 8, 10–12, 15, and 19 have been examined and rejected. 
Claims 4–7, 9, 13–14, 16–18, and 20 are objected to. 

Allowable Subject Matter
Claims 4–7, 9, 13–14, 16–18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3, 8, 10–12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouazizi (US 2021/0105308) in view of Seetharaman et al. (US 2021/0075678).
Regarding claims 1, 10, and 19, Bouazizi discloses:
A device for directing content preparation for a 5G media streaming (5GMS) network (Bouazizi, ¶ [0007], “The network may support 5G Media Streaming (5GMS).”), the device comprising: 
at least one memory configured to store program code; and at least one processor implementing a 5GMS application provider (Bouazizi, ¶ [0007], “initiating a media session of the streaming service with an application server using the session information [. . .] the media application function and provisioned for the distribution of the streaming service.”) configured to read the program code and operate as instructed by the program code, (Bouazizi, Figs. 4–6, 404 & 406, 504 & 506, and/or 604 & 606) the program code including: 
first creating code configured to cause the at least one processor to create a content preparation template, (Bouazizi, ¶ [0035], “A network slice instance (NSI) is an instantiation of a network slice, i.e. a deployed set of network functions delivering the intended network slice services according to a network slice template.”, ¶ [0180], “the content/service provider is offered the option to associate a network slice with a custom QoS profile. The QoS profile may be of type GBR, delay-critical GBR, or Non-GBR. For GBR flows, the QoS profile provides the GFBR and MFBR and the window over which the bitrate is calculated. These QoS parameters may be customized by the Service provider to best suit the needs of the offered service. Alternatively, the service provider may choose to distribute its content using the standardized eMBB slice with a non-GBR flow.”) 
first establishing code configured to cause the at least one processor to establish a first provisioning session (Bouazizi, ¶ [0007], “The media session route may be further selected with information from a media application function. [. . .]. The network may support 5G Media Streaming (5GMS).”, ¶ [0177], “The 5G Media Streaming (5GMS) Architecture allows external content and service providers to create an Ingest and Distribution configuration for their content distribution needs.”) with a 5GMS application function; (Bouazizi, ¶ [0208], “the external 5GMSA Application provider requests the creation of a new Ingest and Distribution Configuration for distributing its content. The 5GMSA Application provider indicates the anticipated operation points for the service. An operation point consists of the bandwidth and latency requirements, as well as any other parameters that may influence the policy for the sessions of this application (e.g. the charging profile, coverage area, route selection information, . . . ).”) and
first receiving code configured to cause the at least one processor to receive a first acknowledgement from the 5GMS application function (Bouazizi, ¶ [0062], “the core network 230 is a 5G core network and may provide network functions such as an [. . .] application functions (AFs),”, ¶ [0084], “The network slicing module 408 is configured to perform an association with a BS (e.g., the BSs 105 and/or 205) operating over a first cell frequency (e.g., the frequency carrier 220) of a network (e.g., the networks 100 and/or 200). The association can be based on a cell selection, a camping procedure, a random access procedure, and/or a RRC connection set up. The network slicing module 408 is configured to transmit, via the BS in the first cell frequency to a core network (e.g., the core network 230) of the network, a network registration indicating one or more network slices (e.g., eMBB slices and/or URLLC slices similar to e the network slices 250 and 252) of the network, and receive, from the core network, a network registration response indicating at least a first network slice (e.g., a URLLC slice) of the one or more requested network slices is allowed while the requested network slice is not provided by the first cell frequency.”), wherein the first acknowledgement indicates an allocation of at least one of 5GMS content preparation resources and 5GMS content distribution resources. (Bouazizi, ¶ [0036], “a network slice comprises control plane and user plane functionality and resources required to fulfill a particular service or set of services and may include: 1) core network control plane and user plane network functions, as well as their resources (in terms of compute, storage and network resources, including transport resources between the network functions); 2) a radio access network; and 3) in the case of a network slice supporting a roaming service, a visitor public land mobile network (VPLMN) part and a home PLMN (HPLMN) part.”, ¶ [0050], “Control information may include resource assignments and protocol controls. Data may include protocol data and/or operational data.”)
Bouazizi does not explicitly teach “wherein the content preparation template includes first information specifying instructions for content preparation, and second information specifying instructions for content output; and first transmitting code configured to cause the at least one processor to transmit the content preparation template to the 5GMS application function in the first provisioning session, wherein the 5GMS application function requests to allocate 5GMS content preparation resources and 5GMS content distribution resources; and first receiving code configured to cause the at least one processor to receive a first acknowledgement from the 5GMS application function, wherein the first acknowledgement indicates an allocation of at least one of 5GMS content preparation resources and 5GMS content distribution resources.”.
In a similar field of endeavor Seetharaman teaches:
wherein the content preparation template (Seetharaman, ¶ [0086], “when the one or more identified network slice templates fail to meet one or more of the predefined criteria, a set of parameters is determined from the plurality of parameters applicable for each network slice sub-net that is a part of a network slice, at step 606.”) includes first information specifying instructions for content preparation, (Seetharaman, ¶ [0086], “Based on predefined splitting rules, at step 608, splitting ratio of a first subset of the set of parameters amongst one or more of the plurality of network slice sub-nets is computed.”) and second information specifying instructions for content output; (Seetharaman, ¶ [0086], “Thereafter, at step 610, values for each parameter within a second subset of the set of parameters for an associated network slice sub-net from the plurality of network slice sub-nets are determined, based on a pre-provisioned table.”) and
first transmitting code configured to cause the at least one processor to transmit the content preparation template (Seetharaman, ¶ [0086], “At step 612, new network slice templates are created and a list that includes details of the new network slice templates is prepared.”) to the 5GMS application function in the first provisioning session, (Seetharaman, ¶ [0087], “the network slice template provider module 206 derives one or more key parameters and values or ranges for each network slice sub-net and forms slice subnet parameters (SS-PARAMS) for each network slice-subnet. To this end, the network slice template provider module 206 fetches the TARGET-SLA-KPI parameters, from TMPLT-RQST-CONTENTS, which have to be split across the different sub-nets.”) wherein the 5GMS application function requests to allocate 5GMS content preparation resources and 5GMS content distribution resources; (Seetharaman, ¶ [0090], “the network slice template provider module 206 checks for any conflict or contradiction across the chosen sub-net templates. For example, transport sub-net template may indicate a certain latency, but core sub-net template may indicate allocation of resources across different data center locations (edge, regional), making the latency range specified for the transport sub-net infeasible.”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for creating content preparation templates as taught by Bouazizi with the system for allocating resources as taught by Seetharam, the motivation is to efficiently use resources by prioritizing the most effective network slice templates by maintaining frequently used and efficient network slice templates as taught by Seetharam (¶ [0037]).

Regarding claims 2 and 11, Bouazizi and Seetharam teaches:
The device of claim 10, further comprising, second transmitting code configured to cause the at least one processor to transmit content to a 5GMS application server, wherein the transmitting of the content is done prior to downlink streaming of the content to one or more user devices, (Bouazizi, ¶ [0208], “the external 5GMSA Application provider requests the creation of a new Ingest and Distribution Configuration for distributing its content. The 5GMSA Application provider indicates the anticipated operation points for the service. An operation point consists of the bandwidth and latency requirements, as well as any other parameters that may influence the policy for the sessions of this application (e.g. the charging profile, coverage area, route selection information, . . . ).”) and wherein the transmitting of the content to the 5GMS application server (Bouazizi, ¶¶ [0209–10], “2. At 1402, the Media AF uses the interfaces defined in 3GPP TS 28.531, Management and orchestration; Provisioning to request the creation of a new network slice instance and provision it for the new distribution configuration. 3. If successful, the new S-NSSAI is added to the Configured NSSAI (this requires a UCU procedure) and stored in the UE profile in the UDM for the allowed UEs. The NSSF is configured with the S-NSSAI and related information (this includes information for the AMF to select the SMF). The SMF is configured with the S-NSSAI-related information (e.g. for UPF selection).”) is subsequent to establishing the first provisioning session. (Bouazizi, ¶¶ [0217–8], “10. At 1412, the UE performs the route selection procedure. The UE, when receiving a first packet for a new IP flow, checks the URSP rules for matching filters such as the traffic descriptors, the domain descriptors, or the Application descriptors. The UE will use the matching filter to retrieve the matching Route Selection descriptor, which provides the DNN, and the S-NSSAI(s). 11. At 1414, the UE requests the establishment of a PDU session with these parameters, if one doesn't exist already. Upon successful PDU session establishment, the AMF notifies the UE of the assigned QoS profile for the PDU session. This initiates a media session of the streaming service with an application server using the session information.”)

Regarding claims 3 and 12, Bouazizi and Seetharam teaches:
The device of claim 11, wherein the 5GMS application server is configured to partially modify the content based on the content preparation template, and wherein the 5GMS application server is configured to distribute the partially modified content to the one or more user devices. (Bouazizi, ¶ [0218], “11. At 1414, the UE requests the establishment of a PDU session with these parameters, if one doesn't exist already. Upon successful PDU session establishment, the AMF notifies the UE of the assigned QoS profile for the PDU session. This initiates a media session of the streaming service with an application server using the session information.”)

Regarding claims 8 and 15, Bouazizi and Seetharam teaches:
The device of claim 10, wherein the transmitting of the content preparation template to the 5GMS application function causes an instantiation of a content preparation and resource allocation process at a 5GMS application server. (Bouazizi, ¶¶ [0217–8], “10. At 1412, the UE performs the route selection procedure. The UE, when receiving a first packet for a new IP flow, checks the URSP rules for matching filters such as the traffic descriptors, the domain descriptors, or the Application descriptors. The UE will use the matching filter to retrieve the matching Route Selection descriptor, which provides the DNN, and the S-NSSAI(s). 11. At 1414, the UE requests the establishment of a PDU session with these parameters, if one doesn't exist already. Upon successful PDU session establishment, the AMF notifies the UE of the assigned QoS profile for the PDU session. This initiates a media session of the streaming service with an application server using the session information.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426